*873The motion for leave to file bill of complaint is granted and the State of New Jersey is allowed sixty days to answer.
Arthur J. Sills, Attorney General of New Jersey, Theodore I. Botter, Assistant Attorney General, and Charles J. Kehoe, Deputy Attorney General, for the State of New Jersey; David Stahl, Attorney General of Pennsylvania, and Jack M. Cohen, Deputy Attorney General, for the Commonwealth of Pennsylvania; and Henry A. Frye for Sun Oil Co., defendants.
[For earlier orders herein, see 369 U. S. 869 and 370 U. S. 929.]